Title: From Thomas Jefferson to Albert Gallatin, 31 March 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J.  to mr Gallatin
                            
                            Mar. 31. 07.
                        
                        I return you the circular letter to the registers on the subject of intruders on the public lands, with a
                            proposition for a single alteration. this is in the paper B. where, instead of specifying for what purposes they may cut
                            wood, how much land they may clear & what other acts shall be deemed waste or damage, which would be to be accomodated
                            to every tract according to it’s nature, & consequently difficult, I would use the general words of the law, ‘on the
                            condition of doing no waste or damage on the lands’. in both forms you are free to remove the tenant on discovering that
                            he is committing waste or damage, and in both, if he has committed it before discovery you must resort to a court to
                            recover the damages, and they are the proper judges what act is waste, according to the circumstances of the land. the
                            spirit of the late session of Congress being conciliation, I think it will be more promoted by these general words, than
                            by a higling bargain with the tenant. Affectionate salutations.
                    